Citation Nr: 1514362	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether overpayment of benefits in the amount of $4,975.85 was validly created.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this claim in February 2014 and December 2014. During the pendency of this appeal, the debt was revised from $3,016.88 to $4,975.85.


FINDINGS OF FACT

1.  The Veteran received VA education benefits for enrollment at Weatherford College for the term of April 5, 2010 to August 18, 2010.

2.  In February 2011, the Veteran's school verified that his new end date was June 15, 2010, rather than August 18, 2010.

3.  In March 2011, VA processed his change in enrollment status; an overpayment of $3,016.88 was then calculated based upon benefits paid after June 15, 2010.

4.  The Veteran reported that he was enrolled at the University of Texas at Arlington for the term from August 26, 2010 to December 27, 2010.

5.  VA contacted Weatherford College and confirmed that the Veteran's actual last date of attendance was May 10, 2010, due to unsatisfactory progress; and, his overpayment was recalculated in the amount of $4,975.85.


CONCLUSION OF LAW

The debt resulting from an overpayment of educational assistance benefits in the calculated amount of $4,975.85 is valid. 38 U.S.C.A. §§ 3531, 3532 (West 2014); 38 C.F.R. §§ 21.3130, 21.3131, 21.3135, 21.3332, 21.4135 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), imposes obligations on VA in terms of its duties to notify and assist claimants. However, this claim involves Chapter 30 of Title 38 of the United States Code, and therefore the duty to notify and assist provisions of the VCAA do not apply. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.

Nevertheless, the RO explained to the Veteran the basis for the finding that the debt was valid in a March 2011 letter and in a May 2011 Statement of the Case.  Additional correspondence in the form of Supplemental SOCs was provided to the Veteran in August 2014 and February 2015, which a more detailed accounting as to how the Veteran's debt was calculated.  The RO also afforded him the opportunity to present information and evidence in support of his claim. There was no indication that the Veteran was in any way unaware of the process for adjudicating his claim.

The Veteran contends an overpayment related to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) is invalid. An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

The Veteran was enrolled at Weatherford College for the term of April 5, 2010 to August 18, 2010. However, VA was notified that his end date at Weatherford College was June 15, 2010. That end date was later amended to May 10, 2010, due to the Veteran's unsatisfactory progress. The Veteran enrolled at the University of Texas at Arlington, but only beginning in the August 26, 2010 to December 17, 2010.  The Veteran contends the payments at issue were related to his enrollment at the University of Texas at Arlington, rather than at Weatherford College. But the Veteran's record, including an audit of his debt, reflects that payments were made in the amount of $5,270.63 for May 1, 2010 to July 31, 2010; $1,007.47 for August 1, 2010 to August 18, 2010; and $671.64 for August 19, 2010 to August 31, 2010. These periods include times when the Veteran was not enrolled at either school. Taking into consideration the periods from May 1, 2010 to May 10, 2010 and from August 26, 2010 to August 31, 2010, when he was enrolled in school, the overpayment of educational assistance benefits in the amount of $4,975.85 was properly created.

In his March 2011 notice of disagreement, the Veteran conceded that he did not attend Weatherford College after June 2010.  While his statement has been considered, the records from Weatherford College reflect he did not attend as of May 10, 2010. Entitlement to benefits for a program of education is subject to the requirement that the eligible person, having commenced the pursuit of such program, continues to maintain satisfactory pursuit and attendance of such program. 38 C.F.R. § 21.4277. If VA discontinues payments of education assistance, the effective date of discontinuance will be the date determined under 38 C.F.R. § 21.4277. 38 U.S.C.A. § 3474. Because the Veteran was not enrolled at any school from May 10, 2010 until August 26, 2010, when he started at the University of Texas at Arlington, the overpayment generated in that period is valid.


ORDER

The overpayment of educational assistance benefits in the calculated amount of $4,975.85 was properly created.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


